Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This office action is in response to communication filed 4/14/21. 

Response to Amendment
The examiner acknowledges the amendment of claims 1, 11, and the addition of claim 16.


Response to Arguments
Regarding applicant’s argument that the reference of Novack does not teach a technical installation, it is the examiner’s position that the limitation of a technical installation is broadly claimed and a facility such as a call center that restrict entry and computer access as disclosed by Novack (paragraph 041) read on the claimed limitation. The reference of Thanos et al. is further relied on for teaching a substation as a technical installation that restrict entry and computer access as disclosed (paragraph 16, 021-024,043).
Applicant argues that the reference of Novack is silent on teaching registering persons who have current access to the computer device as persons accessing the computer device leading to a formation of registered computer user data. It is the examiner’s position that the reference of Novack teaches registering a person who has access to the computer by confirming the identity of the person at the checkpoint and transmitting a signal to the computer to be used in authenticating computer access (paragraph 033) and the login information is a further indication of the user registration for computer access (paragraph 044).

Regarding applicant’s argument that Novack does not teach correlating information about persons who are currently accessing workstations and are present at the facility. It is the examiner’s position that the reference of Novack teaches the identity information obtained at the checkpoint is correlated with the identification information obtained at the computer in order to authenticate the user (paragraph 048).
Regarding applicant’s argument regarding plausibility check, Novack teaches carrying out a plausibility check, in an event of a new desired entry or a new desired access, in which a check is made as to whether the new desired entry is plausibly compatible with the registered computer user data or whether the new desired access is plausibly compatible with the registered on-site data (paragraph 038).
Claim Rejections - 35 USC § 102


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3.5.7, 11-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Novack et al. US Patent Application Publication 20150150101


            Regarding claim 1, Novack teaches a method for protecting a technical installation that enables physical entry by persons to the technical installation and computerized access to a computer device of the technical installation, which comprises the steps of:

registering persons who have current access to the computer device as persons accessing the computer device leading to a formation of registered computer user data (registration is illustrated by applications the user is associated with and used for customization of the computer, paragraph 046);

registering persons who are present in the technical installation as persons present on site leading to a formation of registered on-site data, wherein the registered computer user data and the registered on-site data contain the persons who are currently accessing the computer device and the persons who are currently, at a same time, present in the technical installation  (the data used for authenticating the user at the checkpoint and the login information receive at the computer is used to control access to the computer, paragraph 030-032, 048); and

carrying out a plausibility check, in an event of a new desired entry or a new desired access, in which a check is made as to whether the new desired entry is plausibly compatible with the registered computer user data or whether the new desired access is plausibly compatible with the registered on-site data (user is authenticated for access, paragraph 031-033).
          Regarding claim 2, Novack et al. teaches in an event of the new desired entry with an establishment of the plausibility problem, denying the entry (paragraph 032).
        Regarding claim 3, Novack et al. teaches in an event of an entry attempt of a person into the technical installation, performing a check as to whether the person is registered at that moment as a person accessing the computer device and, if this is the case, a plausibility problem is deduced (paragraph 042).

          Regarding claim 7, Novack teaches in an event of an access attempt to the computer device taking place on site, performing a check as to whether a person making the access attempt is registered at that moment as being present in the technical installation, and if this is not the case, a plausibility problem is deduced (the user identity obtained upon entry at the technical installation with the user identity obtained at the computer, paragraph 037).



        Regarding claim 11, Novack et al. teaches a misuse recognition device for protecting a technical installation that enables physical entry by persons to the technical installation and a computerized access to a computer device of the technical installation, the misuse recognition device comprising:

a first acquisition device that registers persons who have current access to the computer device as persons accessing the computer device leading to a formation of registered computer user data (registration is illustrated by applications the user is associated with and used for customization of the computer, paragraph 046);
a second acquisition device that registers persons who are present in the technical installation as persons present on site leading to a formation of registered on-site data, wherein the registered computer user data and the registered on-site data contain the persons who are currently accessing the computer device and the persons who are currently, at a same time, present in the technical installation  (the data used for 
a checking device which, in an event of a new desired entry or a new desired access, carries out a plausibility check in which a check is made as to whether the new desired entry is plausibly compatible with the registered computer user data or whether the new desired access is plausibly compatible with the registered on-site data (user is authenticated for access, paragraph 031-033).
.
        Regarding claim 12, Novack et al. teaches in an event of the new desired entry with an establishment of the plausibility problem, denying the entry (paragraph 032).

        Regarding claim 13, Novack teaches checking device is implemented as a software module in the computer device of the technical installation or in a further computer device that is superordinate to the computer device (paragraph 023).

16 (new). A method for protecting a substation of an electrical energy distribution system that enables physical entry by persons to the substation and computerized access to a computer device of the substation, which comprises the steps of:

              

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, 6, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novack et al. US Patent Application Publication 20150150101 in view of Pathak US Patent Application 20090228962.
         Regarding claim 4,6,8 Novack is silent on teaching the computer device allows remote access, and in an event of an entry attempt of a person into the technical installation, performing a check as to whether the person is registered at that moment as a person accessing by remote access and, if this is the case, a plausibility problem is deduced. Pathak in an analogous art teaches a system that allows remote login a performing a check to determine if the person attempting to log into a computer is already login elsewhere (paragraph 030). 
	It would have been obvious to one of ordinary skill in the art to modify the system of Novack as disclosed by Pathak at the time of the invention because such modification improves the security the computer system by preventing a user from logging on at simultaneously logging in at multiple locations.

            Claims 9-10 and 14-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Novack et al. US Patent Application Publication 20150150101 in view of Thanos et al. US Patent Application Publication 20150324589.
	Regarding claims 9-10, Novack is silent on teaching a substation of an electrical energy distribution system is protected as the technical installation. Thanaos in an analogous art teaches a substation of an electrical energy distribution system that is protected as the technical installation (paragraph 016). Thanaos also teaches the computer device forms a control device of the substation or a component of a control device of the substation, and the computer device and/or a further computer device that is superordinate to the computer device performs the plausibility check (paragraph 16, 021-024,043).
	It would have been obvious to one of ordinary skill in the art to modify the system of Novack as disclosed by Thanos because such modification improves the security of substation used in the distribution of electrical power by limiting the access to the computer devices at the substation.

	Regarding claims 14-15, Novack is silent on teaching the technical installation is a substation. Thanaos in an analogous art teaches a substation of an electrical energy distribution system that is protected as the technical installation (paragraph 016). Thanaos also teaches the computer device is configured as a control device for controlling the substation, and at least said checking device of said misuse recognition device is implemented as a software module in said computer device of the substation or in a further computer device that is superordinate to said computer device of the substation (paragraph 16, 021-024,043).
             It would have been obvious to one of ordinary skill in the art at the time of the invention of modify the system of Novack as disclosed by Thanos because such modification improves the security of substation used in the distribution of electrical power by limiting the access to the computer devices at the substation.

registering persons who are present in the substation as persons present on site leading to a formation of registered on-site data, wherein the registered computer user data and the registered on-site data contain the persons who are currently accessing the computer device and the persons who are currently, at a same time, present in the substation (paragraph 037,043); and

carrying out a plausibility check, in an event of a new desired entry or a new desired access, in which a check is made as to whether the new desired entry is plausibly compatible with the registered computer user data or whether the new desired access is plausibly compatible with the registered on-site data (paragraph 038).  Novack is silent on teaching a substation of an electrical energy distribution system is protected as the technical installation. Thanaos also teaches the computer device forms a control device of the substation or a component of a control device of the substation, and the computer device and/or a further computer device that is superordinate to the computer device performs the plausibility check (paragraph 16, 021-024,043).
	It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the system of Novack as disclosed by Thanos because such modification improves the security of substation used in the distribution of electrical power by limiting the access to the computer devices at the substation.



Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Any inquiry concerning this communication or earlier communications from the examiner should be directed to VERNAL U BROWN whose telephone number is (571)272-3060.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian A Zimmerman can be reached on 571 272 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact 






/VERNAL U BROWN/Primary Examiner, Art Unit 2683